Exhibit 10.1

 

FIRST AMENDMENT TO
CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (“Amendment”), dated as of March 28,
2017, is made by and among HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, “Administrative Agent”), the Lenders (as
defined in the Credit Agreement), and ALLIED MOTION TECHNOLOGIES INC. (“Allied
Inc.”) and ALLIED MOTION TECHNOLOGIES B.V. (“Allied B.V.” and collectively with
Allied Inc., the “Borrowers”).

 

Statement of the Premises

 

The Administrative Agent, the Lenders, the Borrowers, KeyBank National
Association and Wells Fargo Bank, National Association, as co-syndication agents
and HSBC Securities (USA) Inc., as sole lead arranger and sole book runner, have
previously entered into a Credit Agreement dated as of October 28, 2016 (the
“Credit Agreement”).  All capitalized terms not otherwise defined in this
Amendment have the meanings given them in the Credit Agreement.

 

The Borrowers have requested that the Administrative Agent and the Lenders agree
to amend certain terms set forth in the Credit Agreement.

 

The Administrative Agent and the Lenders have agreed to amend the Credit
Agreement on the terms and conditions set forth herein.

 

Accordingly, for good and valuable consideration, the Administrative Agent, the
Borrowers and the Lenders agree as follows:

 

Agreement

 

1.                                      Defined Terms.  Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

 

2.                                      Amendments.  Effective upon the
satisfaction of all conditions specified in Section 4 hereof, the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement
(entitled “Defined Terms”) is amended so that the following terms are amended
and restated as follows:

 

“Consolidated EBITDA” means, for any Reference Period and without duplication,
(a) Consolidated Net Income for such period, plus (b) to the extent deducted in
calculating Consolidated Net Income and without duplication (i) income taxes
expensed during such period by the Company and its Subsidiaries, (ii) Interest
Expenses during such period, (iii) depreciation, amortization and other Non-Cash
Charges accrued for such period, (iv) non-cash losses from any Casualty Event,
Disposition or discontinued operation during such period, and (v) stock
compensation expense, minus (c) to the extent such items were added in
calculating Consolidated Net Income (i) Extraordinary Gains during such period,

 

--------------------------------------------------------------------------------


 

(ii) gains from any Casualty Event, Disposition or discontinued operation during
such period, (iii) interest income, royalty payments and other income during
such period, (iv) Federal, state, local and foreign income tax credits of the
Company and its Subsidiaries for such period, and (v) all non-cash income items
for such period; provided that notwithstanding anything to the contrary in this
definition, for purposes of computing any pro-forma calculation required by this
Agreement, the term “Consolidated EBITDA” shall be computed, on a consistent
basis, to reflect purchases and acquisitions, whether a Permitted Acquisition or
otherwise, and sales of assets of the Company or a Subsidiary or assets
constituting a business line or division, by the Company or a Subsidiary during
the Reference Period as if they had occurred at the beginning of such Reference
Period, and Borrowers, during the twelve (12) month period following the date of
any purchases and acquisitions, may include in the calculation of Consolidated
EBITDA the necessary portion of the adjusted historical results attributable to
the assets, businesses or entities acquired in acquisitions that were achieved
prior to the applicable date of the acquisition for such time period as is
necessary for Borrowers to have figures for a full Reference Period from the
date of determination with respect to such acquired entities.

 

“Globe LDA” means Allied Motion Portugal, Lda.

 

3.                                      Representations and Warranties.  Each
Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders which shall be deemed to be continuing
representations and warranties so long as any Obligations, including
indebtedness of either Borrower to Administrative Agent or the Lenders arising
under the Credit Agreement or any Loan Documents, remain unpaid:

 

(a)                                 Authorization.  Such Borrower has full power
and authority to execute, deliver and perform this Amendment,  which has been
duly authorized by all proper and necessary action.  The execution and delivery
of this Amendment by such Borrower will not violate the provisions of, or cause
a default under, such Borrower’s Organizational Documents or any agreement to
which such Borrower is a party or by which it or its assets are bound.

 

(b)                                 Binding Effect.  This Amendment has been
duly executed and delivered by such Borrower and constitutes the legal, valid
and binding obligation of such Borrower enforceable in accordance with its
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and laws affecting Creditor’s rights generally.

 

(c)                                  Consents; Governmental Approvals.  No
consent, approval or authorization of, or registration, declaration or filing
with, any governmental body or authority or any other party is required in
connection with the valid execution, delivery or performance of this Amendment
or any other document executed and delivered herewith or in connection with any
other transactions contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

(d)                                 No Events of Default.  There is, on the date
hereof, no event or condition which constitutes an Event of Default under any of
the Loan Documents or which, with notice and/or the passage of time, would
constitute an Event of Default.

 

(e)                                  No Material Misstatements.  Neither this
Amendment nor any document delivered to the Administrative Agent or the Lenders
by or on behalf of such Borrower to induce the Administrative Agent and the
Lenders to enter into this Amendment or otherwise in connection with this
Amendment contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not misleading
in light of the circumstances in which they were made.

 

(f)                                   Credit Agreement.  The representations and
warranties of such Borrower set forth in Article 5 of the Credit Agreement are
true and correct on and as of the date hereof with the same force and effect as
if made on and as of such date.

 

4.                                      Conditions of Effectiveness.  This
Amendment shall become effective when and only when the Administrative Agent
shall have received counterparts of this Amendment executed by the Borrowers,
the Administrative Agent and the Lenders.

 

5.                                      Reference to and Effect on Loan
Documents.

 

(a)                                 Upon the effectiveness hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the Loan Documents to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

 

(b)                                 The Credit Agreement, as amended by this
Amendment, represents the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof.  This Amendment supersedes all
prior negotiations and any course of dealing between the parties with respect to
the subject matter hereof.  This Amendment shall be binding upon each Borrower
and its successors and assigns, and shall inure to the benefit of, and be
enforceable by, the Administrative Agent, the Lenders and each of their
successors and assigns.  The Credit Agreement, as amended hereby, is in full
force and effect and, as so amended, is hereby ratified and reaffirmed in its
entirety.  Each Borrower acknowledges and agrees that the Credit Agreement (as
amended by this Amendment) and all other Loan Documents to which such Borrower
is a party are in full force and effect, that such Borrower’s obligations
thereunder and under this Amendment are its legal, valid and binding
obligations, enforceable against it in accordance with the terms thereof and
hereof, and that such Borrower has no defense, whether legal or equitable,
setoff or counterclaim to the payment and performance of such obligations.

 

(c)                                  Each Guarantor signing below acknowledges
and agrees that each Security Document to which it is a party is in full force
and effect, that such Guarantor’s obligations under such Security Documents are
its legal, valid and binding obligations, enforceable against it in accordance
with the terms thereof, that such Guarantor has no defense, whether legal or
equitable, setoff or counterclaim to the payment and performance of such
obligations and that all Obligations, guaranteed or secured, thereby include,
without limitation, the Revolving Loans, as increased pursuant to this
Amendment.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement.

 

6.                                      Costs and Expenses.  Borrowers agree to
pay on demand all costs and expenses of the Administrative Agent and the Lenders
in connection with the preparation, execution and delivery of this Amendment,
including the fees and out-of-pocket expenses of counsel for the Administrative
Agent and the Lenders.

 

7.                                      Governing Law.  This Amendment shall be
governed and construed in accordance with the laws of the State of New York
without regard to any conflicts-of-laws rules which would require the
application of the laws of any other jurisdiction.

 

8.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

9.                                      Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same document.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Chief Financial Officer

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V.

 

 

 

 

 

By:

 /s/ HARRY CLOOS

 

Name: Harry Cloos

 

Title: General Manager

 

Accepted and Agreed to by each of the following

Guarantors as of this 28 day of March, 2017

 

ALLIED MOTION DORDRECHT B.V.

 

 

 

By:

 /s/ HARRY CLOOS

 

Name: Harry Cloos

 

Title: General Manager

 

 

 

ALLIED MOTION STOCKHOLM AB

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Authorized Signatory

 

 

 

ALLIED MOTION PORTUGAL, LDA.

 

(formerly known as GLOBE MOTORS

 

PORTUGAL—MATERIAL ELÉCTRICO

 

PARA A INDÚSTRIA AUTOMÓVEL, LDA.)

 

 

 

By:

 /s/ HARRY CLOOS

 

Name: Harry Cloos

 

Title: General Manager

 

 

[Signature Page to First Amendment to

Credit Agreement]

 

--------------------------------------------------------------------------------


 

EMOTEQ CORPORATION

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

 

 

 

AMOT I, INC.

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

 

 

 

AMOT II, INC.

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

 

 

 

AMOT III, INC.

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

 

 

 

STATURE ELECTRIC, INC.

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

[Signature Page to First Amendment to

Credit Agreement]

 

--------------------------------------------------------------------------------


 

GLOBE MOTORS, INC.

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

By:

 /s/ MICHAEL R. LEACH

 

Name: Michael R. Leach

 

Title: Vice President

 

 

 

 

 

HEIDRIVE GmbH

 

 

 

By:

 /s/ H.R. NUGTEREN

 

Name: H.R. Nugteren

 

Title: Managing Director

 

 

[Signature Page to First Amendment to

Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

By:

 /s/ SHAUN MALLEN

 

Name:

Shaun Mallen

 

Title:

Senior Vice President

 

[Signature Page to First Amendment to

Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, AS A LENDER, L/C ISSUER

 

 

 

 

 

By:

 /s/ SHAUN MALLEN

 

Name:

Shaun Mallen

 

Title:

Senior Vice President

 

[Signature Page to First Amendment to

Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 /s/ MICHAEL P. MCMAHON

 

Name:

Michael P. McMahon

 

Title:

Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 /s/ THOMAS GRYS

 

Name:

Thomas Grys

 

Title:

Senior Vice President

 

 

 

 

 

CITIZENS BANK, N.A.

 

 

 

 

 

By:

 /s/ JASON D. HOUSEMAN

 

Name:

Jason D. Houseman

 

Title:

Vice President

 

[Signature Page to First Amendment to

Credit Agreement]

 

--------------------------------------------------------------------------------